FILE COPY




                                 Fourth Court of Appeals
                                          San Antonio, Texas
                                               November 19, 2016

                                              No. 04-16-00757-CV

                  IN RE CITY OF FLORESVILLE and Cecelia Gonzalez-Dippel

                                       Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

        On November 19, 2016, relators filed a petition for writ of mandamus requesting this
court to compel the members of the City Council of the City of Floresville to convene to canvass
the votes from the general election held on November 8, 2016. Respondents and real parties in
interest were permitted to file responses by November 19, 2016, at 5:00 p.m. This court has
reviewed all documents filed. The court has determined that relators are entitled to the relief
requested. Accordingly, the petition for writ of mandamus is GRANTED. TEX. R. APP. P.
52.8(c). This court’s opinion will follow at a later date.

       The members of the City Council of the City of Floresville are ORDERED to convene to
canvass the votes from the general election held on November 8, 2016, by 11:59 p.m. on
November 19, 2016.

           It is so ORDERED on November 19, 2016.



                                                                        _____________________________
                                                                        Marialyn Barnard, Justice




          1 This court has jurisdiction pursuant to section 273.061 of the Texas Election Code which authorizes this

court to issue a writ of mandamus to compel the performance of any duty imposed by law in connection with the
holding of an election, regardless of whether the person responsible for performing the duty is a public officer. TEX.
ELEC. CODE ANN. § 273.061 (West 2010).
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2016.




                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court